DETAILED ACTION

Applicant’s amendment and response received on 1/26/22 has been entered. Claims 4-5 have been canceled and new claims 21-22 have been added. Claims 1-3 and 6-22 are currently pending in the instant application.
Applicant’s election of Group I, claims 1-3, and 6-20, is acknowledged. Since applicant did not traverse the grounds for restriction, applicant’s election is considered to have been made without traverse. It is noted, however, that applicant has canceled claims 4-5 directed to the non-elected subject matter. As such, the restriction requirement is moot.
Claims 1-3 and 6-22 are currently under examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/10/18 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner and an initialed and signed copy of the 1449 is attached to this action. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites a wherein clause which states, “ wherein the linker sequence comprises or consists of a nucleic acid sequence as set forth in SEQ ID NO:3:, or has a sequence as set forth in SEQ ID NO:3”. While the words “comprise” and “consists of” have an understood difference in scope, where “comprise” is broader that “consists of”. It is unclear how a linker sequence which comprises a nucleic acid sequence as set forth in SEQ ID NO:3 differs in scope from a linker sequence which has a sequence as set forth in SEQ ID NO:3. The specification does not define the terms “comprise/ing” or “has/have” as being of different scope. Both terms appear to encompass the exact same scope of sequences, which are sequences which include the sequence set forth in SEQ ID NO:3 and which may or may not have additional sequence other than SEQ ID NO:3. As such, either the applicant intends the terms “comprise” and “have” to have different effects on the scope of nucleic acids encompassed by the claims, or the claim includes a redundant and/or confusing limitation which renders the metes and bounds of the claim unclear. The same issue applies to claim 7 in regards to nucleic sequence comprising versus having a sequence set forth in SEQ ID NO:4. 
Claim 8 recites a vector or expression construct “comprising or having contained therein” a nucleic acid. It is unclear what is the difference between a vector comprising a nucleic acid sequence versus a vector having contained therein a nucleic acid. The specification provides no definition for these terms. Either the structure of the alternatives are identical or they encompass a structural difference that cannot be determined, thereby rendering the metes and bounds of the claim unclear. Claims 9-11 depend on claim 8 and thus are included in this rejection.
Claim 12, like claim 8, recites that a non-human transgenic animal “comprising or having contained therein” a host cell of claim 11. Again, it is unclear what is the difference between a non-human transgenic animal comprising a host cell or having contained therein a host cell. The specification provides no definition for these terms, particularly in regards to host cells and a non-human transgenic animal.  Either the structure of the alternatives are identical or they encompass a structural difference that cannot be determined, thereby rendering the metes and bounds of the claim unclear.
Claim 13 recites a method comprising the steps of, “..(a) administering to the subject an isolated or recombinant nucleic acid, or nucleic acid sequence of claim 3, or (b) (i) providing or having provided a therapeutic composition comprising an isolated or recombinant nucleic acid, or nucleic acid sequence of claim 3; and (ii) administering or having administered to the subject in need thereof a therapeutically effective amount of the therapeutic composition..”.  The phrases in (b)(i) “providing or having provided” and (b)(ii) “administering or having administered” is confusing as it is unclear whether this language is simply redundant or whether applicant is attempting to refer to past events with the use of  “having provided”, and “having administered”. In other words, what is the difference between, for example, “administering” and “having administered”. The word “administering”, for example, clearly refers to an active step, but “having administered” may be referring to an administration that occurred in the past. The specification provides no definitions for these phrases. Thus, in the alternative of “having provided” and “having administered”, the claim appears to simply describe activities which already occurred and provides for no actual active method steps. Therefore, as the claims appears to encompass in the alternative a method with no active method steps, the metes and bounds of the claim cannot be determined. Claims 14-19 depend on claim 13 and thus are included in this rejection. 
Claim 19 depends on claim 13 and further recites, “ ..wherein the isolated or recombinant nucleic acid, or isolated or recombinant or chimeric polypeptide, is formulated in a liquid…….”. However, claim 13, upon which claim 19 depends, is limited to the administration of an isolated or recombinant nucleic acid, or nucleic acid sequence of claim 3, and does not read on the administration of an isolated or recombinant or chimeric polypeptide. As such, the limitations of claim 19 conflict with the limitation of claim 13 upon which it depends. In addition, it is noted that claim 19 also recites, “wherein the nucleic acid is optionally in a vector or an expression construct”. The use of the word “optionally” further renders the claim indefinite as it is unclear whether the use of a nucleic acid in a vector or expression construct is a limitation of the claimed method. Thus, due to the conflict between claim 19 and claim 13, and the additional use of the term “optionally”, the metes and bounds of claim 19 cannot be determined. 
Claim 20 recites a method comprising the following “wherein” clause; “ .. wherein expression of the nucleic acid sequence enhances calcium handling; and optionally the calcium handling is measured by uptake and release of calcium”. The phrase “and optionally the calcium handling is measured by uptake and release of calcium” renders the claim indefinite, as it is unclear by use of the word “optionally” whether the method as claimed actually includes a method step for measuring uptake and release of calcium. As such, the metes and bounds of the claim cannot be determined. Claim 21 depends on claim 20 and thus is included in this rejection. 
In the interests of compact prosecution, please note that claim 20 also has a grammatical error in line 3, where it recites, “transfecting into to the myocyte” (emphasis added by examiner). 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims are drawn to both products- a chimeric polypeptide comprising SEQ ID NO:1 operably linked to SEQ ID NO:2, nucleic acids encoding the chimeric polypeptide, vectors comprising the nucleic acid, cells comprising the vector, or non-human transgenic animals comprising or containing the host cells, and methods of treating heart failure using the nucleic acids. SEQ ID NO:1 comprises sequence which is 100% identical to a part of mouse adenylyl cyclase 6, SEQ ID NO:2 comprises sequence which, while 100% identical for amino acids 8-225 to mouse adenylyl cyclase 6 comprising the C2 domain of mouse adenylyl cyclase 6, contains an additional 7 amino acids at the N-terminus which are not a part of the mouse adenylyl cyclase 6 sequence. It is noted that these 7 amino acids, IPPAAAM, are part of a larger 12 AA linker taught in working example 1 the specification. The linker disclosed in working example 1 is AAAGGIPPAAAM. This linker, however, is not the linker RANSMEGAAAGG disclosed as SEQ ID NO:3 and recited in claim 6.  Note as well that SEQ ID NO:5, as recited in claim 7, is a complete sequence of a chimeric fusion protein and includes SEQ ID NO:1, the linker sequence SEQ ID NO:3, and SEQ ID NO:2. As a result, the complete sequence linking the C1 and C2 domains in SEQ ID NO:5 is RANSMEGAAAGGIPPAAAM. The working examples, as noted above, disclose the construction and testing of a nucleic acid encoding a chimeric polypeptide comprising the mouse AC6 C1 domain, the linker AAAGGIPPAAAM (SEQ ID NO:8), and the mouse AC6 C2 domain. The working examples demonstrate the generation of transgenic mice using this nucleic acid, where the nucleic acid encoding the fusion protein is operably linked to an a-myosin heavy chain promoter and SV40 polyA and inserted into the genome of a mouse. The transgenic mice exhibited cardiac specific expression of the AC6 C1-C2 fusion protein. The working examples further describe infection of rat neonatal cardiac myocytes with a recombinant adenovirus, Ad5.C1C2, and expression of C1C2 in the rat cardiac cells. The working examples also report that transgenic expression of C1C2 in the heart improved Ca2+ handling and LV systolic and diastolic function in induced pressure-overload. The working examples do not exemplify the administration of any nucleic acid encoding a C1C2 fusion protein, including any vector or viral vector, to a subject with heart failure and/or increased LV hypertrophy, and/or LV peak pressure decay. Unlike transgenic expression of the C1C2 fusion protein, which occurs in all cardiac cells in the heart constitutively, administration of a nucleic acid or vector encoding the C1C2 fusion protein involves delivery of the sequence to cardiac cells, uptake of the nucleic acid by the cardiac cells, and expression of the nucleic acid; and thus involves variables such as the amount of nucleic acid which reaches the cardiac cells, the number of cells which take up the nucleic acid, the number of cells which express the encoded protein, and the duration and level of expression of the polypeptide in the cardiac cells which is further dependent on the presence and activity of a promoter operably linked to the polypeptide in cardiac cells. For these reasons, applicant’s working examples using transgenic expression of the fusion polypeptide in mice is not equivalent or correlative to administration of a nucleic acid encoding the fusion polypeptide for cardiac gene therapy. 
The claims as written read broadly on C1C2 fusion proteins which may have no linker peptide between the two domains or have any linker of any length of composition. The chimeric polypeptide may further comprise the C1 and C2 domains in either order, i.e. a C1-C2 or C2-C1 fusion. The method claims further read broadly on the administration of any nucleic acid encoding the C1C2 fusion protein, where nucleic acid may be administered by itself in the absence of any transcriptional regulatory sequences, or in a vector. The claims further read on the construction and use of any vector, including any viral vector, which comprises the nucleic acid encoding the fusion protein and which may or may not be operably linked to any promoter. Finally, the claimed methods read on any method of administration or provision of the nucleic acid to the subject. While the specification provides a broad description of the use of no linker or any linker to join the C1 and C2 domains, in any order, the working examples, as noted above, describe a single fusion protein where the C1 domain of mouse AC6 is operably linked on its C-terminus to a linker, AAAGGIPPAAAM (SEQ ID NO:8), to the N-terminus of the C2 domain of mouse AC6. It is acknowledged that the claims and specification do refer to the linker of SEQ ID NO:3, or a fusion polypeptide with the amino acid sequence of SEQ ID NO:5, however, neither of these fusion polypeptides were made or used in the working examples. Further, as noted above, the working examples do not exemplify the administration of any nucleic acid or vector encoding any C1C2 fusion protein in vivo to a subject with any heart disease or defect. 
The specification does not provide an enabling disclosure for making any fusion polypeptide comprising SEQ ID NO:1 and SEQ ID NO:2 in any order with or without any linker which is capable of being stably expressed and functional in vitro or in vivo. At the time of filing, the art of fusing/joining two proteins or protein domains to form a functional chimeric polypeptide was still considered unpredictable. Yu et al. provides a review of the prior art regarding synthetic fusion protein design at the time of filing (Yu et al. (2015) Biotech. Adv., Vol. 33, 155-164). Yu et al. teaches fusion proteins are common in the prior art, but are subject to certain design considerations for proper expression, folding, and functionality. Specifically Yu et al. identifies a number of issues which affect the generation of fusion proteins, including the order of proteins/domains within the fusion protein, the presence or absence of a linker, and the composition of the linker. Yu et al. teaches that, “[t]he order of fusion partners in the polypeptide chain is often critical, as the placement of one domain can affect the localization and functionality of the other” (Yu et al., page 156). Therefore, Yu et al. teaches that in the case of a two-component fusion, both combinations should be attempted to determine the effects of order on the fusion protein (Yu et al., page 156). Yu et al. further teaches that while the simplest method of joining two proteins is end-to-end genetic fusion of the two coding sequences to express a single polypeptide, direct tandem fusion often fails when the free N- or C-terminus is essential to the parent protein function and/or is not flexible or long enough to either avoid steric hindrance or prevent domain-domain interaction between the two proteins (Yu et al., page 156). Yu et al. teaches that direct fusion can result in protein misfolding, aggregation leading to inclusion body formation, low yield in protein production, and/or impaired bioactivity (Yu et al., page 156). Yu et al. teaches that flexible linkers, such as those found in naturally occurring proteins, or artificial linkers, can be used to separate the proteins. Yu et al. teaches that three categories of linkers were known in the prior art, flexible, rigid, and in vivo cleavable (Yu et al., page 156). However, Yu et al. teaches that while linkers appear to a very deciding factor for a successful fusion construction, the selection of a linker is mostly ad hoc and still remains an underexplored area in fusion protein engineering (Yu et al., page 156). Yu et al. further teaches that one cannot assume that a linker suitable for one fusion protein will be applicable to others, ad each linker has its own specific characteristics (Yu et al., page 156). Like Yu et al., Chen et al. teaches that linkers are indispensable components of fusion proteins, and that the selection and design of a linker is an important and underexplored area in recombinant fusion protein technology (Chen et al. (2013) Adv. Drug Deliv. Rev., Vol. 65(1), 1357-1369. doi:10.1016/j.addr. 2012.09.039.,pages 1-32, see page 2). Chen et al. also teaches that direct fusion of two proteins or protein domains without a linker leads to many undesirable outcomes such as misfolding of the fusion protein low protein production and impaired bioactivity (Chen et al., page 2). Chen et al. further teaches that where two proteins or protein domains are intended to interact, a flexible linker is required to allow flexibility and mobility of the connected functional domains (Chen et al., page 4). Chen et al. also notes that flexible linkers are usually composed of small, non-polar (Gly) or polar amino acids (Ser, Thr), and that the presence of Ser or Thr can maintain stability of the linker in aqueous solution and reduce unfavorable interactions between the linker and the protein moieties (Chen et al., page 4). In addition, Chen et al. teaches that the orientation of the linked proteins/domains can affect expression (Chen et al., page 9). Chen et al. concludes that while a number of linkers have been reported, rational design of linkers for the construction of fusion proteins is still in its infancy (Chen et al., page 15). Thus, at the time of filing, the skilled artisan did not consider the construction of an expressible and functional fusion protein between any two proteins or domains to be predictable. Applicant’s disclosure does not overcome this art recognized unpredictability as the disclosure does not provide sufficient guidance for making an expressible and functional chimeric polypeptide comprising mouse AC6 C1 and C2 domains where the domains are in either order or joined using any linker. 
Turning to teachings in the prior art regarding adenylyl cyclases and chimeric polypeptides comprising adenylyl cyclase domains, Lin et al. teaches that the two intracellular domains C1 and C2 adenylyl cyclases (ACs) form a catalytic core, and provides a computer model of the crystal structure of a ACVI C1a/C2 complex depicting the interaction of the domains with Gs, forskolin, and ATP (Lin et al. (2002) J. Biol. Chem., Vol. 277(18), 15721-15728, see pages 15722 and 15744). The prior art further teaches the generation of several fusion proteins comprising the C1 and C2 domains of adenylyl cyclases, such as a fusion protein comprising C1a from AC1, and C2a from AC2 as taught by Tang et al. (Tang et al. (1995) Science, Vol. 268, 1769-1772). Tang et al. teaches the construction of a C1a-C2a fusion protein using three different length linkers, AAAGGM, AAGGMPPAAAGGM, or AAGGM(PPAAGGM)2 (Tang et al. page 1770). Tang et al. teaches that all three linkers resulted in expression of the C1a-C2a soluble fusion protein, but that only fusion protein comprising the longer linkers, and in particular AAGGMPPAAAGGM, were activatable by forskolin (Tang et al., page 1770, Figure 1B). Thus, Tang et al. demonstrates that the length of linker between C1 and C2 subunits affects its bioactivity. Scholich et al. teaches a similar soluble fusion protein comprising the ACV C1 domain and the ACV C2 domain joined by a linker with the sequence AAGGM(PPAAGGM)2  (Scholich et al. (1997) PNAS, Vol. 94, 2915-2920, see page 2915). The prior art does not teach any C1-C2 fusion protein which lacks a linker. The prior art further does not teach the use of IPPAAAM or AAAGGIPPAAAM or RANSMEGAAAGG as a linker for use between two catalytic domains of an adenylyl cyclase or of any other protein. Based on the teachings of Tang et al. that a shorter 6 aa linker did not exhibit the expected bioactivity in response to forskolin that longer linkers did, the skilled artisan would not have been able to predict whether the seven amino acids IPPAAAM located at the N-terminus of SEQ ID NO:2 which further encodes the mouse AC6 C2 domain would be effective as a linker between the C1 and C2 domains to generate a functional AC6 chimeric polypeptide. Further, in view of the state of the prior art regarding the design and choice of linkers and their unpredictable effects on fusion proteins, the use of any linker between the mouse AC6 C1 and C2, or in the reverse -C2 and C1 domains, would have been considered unpredictable. 
Turning to the in vivo delivery of a C1C2 fusion protein for treating heart failure in a subject, the prior art at the time of filing teaches that gene therapy for cardiovascular disease was not considered predictable at the time of filing. Rincon et al. provides a current review of cardiac gene therapy and teaches that while gene therapy as a modality for treating cardiovascular disease is promising, initial clinical results have shown little or no improvement in clinical endpoints, and that a number of problems continue to exist including neutralizing antibodies cellular immune response against viral vectors or gene modified cells, and insufficient gene expression and gene transduction efficiencies (Rincon et al. (2015) Cardiovascular Research, Vol. 108, 4-20, doi:10.1093/cvr/cvv205, pages 1-17). Rincon et al. presents the advantages and disadvantages of the current used vectors, including plasmid vectors, and viral vectors such as AAV, Adenovirus, and lentivirus based vectors (Rincon et al., page 5). In particular, Rincon et al. teaches that recent studies have shown that the use of plasmid vectors for gene therapy of cardiovascular disease is not an efficient or effective method of cardiac therapy due to inefficient transfection of cells in vivo and short duration of gene expression (Rincon et al., page 5). Rincon et al. teaches that while adenovirus and certain strains of AAV can target cardiac cells in vivo, adenoviral vectors suffer from transient expression and induced inflammatory and immune responses, AAV vectors suffer from neutralizing antibodies and immune response, and both adenoviral and AAV vectors require local delivery as systemic delivery does not efficiently provide the vectors to cardiac tissue (Rincon et al., pages 6-7). Matkar et al. provides a similar review of cardiac gene therapy, teaching currently existing limitations and technical challenges preventing gene therapy for cardiovascular disease from becoming a reality (Matkar et al. (2016) Gene Therapy, Vol. 23, 635-648, doi:10. 1038/gt.2016.43). Matkar et al. discloses the same problems and challenges with currently available vector systems as Rincon et al., and concludes, as does Rincon et al., that there a number of challenging obstacles to cardiac gene therapy which must be resolved (Matkar et al., pages 2-5 and 11). Thus, the prior art of record did not consider gene therapy of heart failure as either routine or predictable due to a large part on problems involving delivery and targeted expression of putative therapeutic proteins in cardiac tissue using currently available vector systems. 
Finally, in regards to treatment of heart failure with AC6, it is noted, that Rincon et al. does report the intracoronary delivery of an Ad vector encoding full length AC6 into a large-animal model of heart failure resulting in improved LV function (Rincon et al., page 14). The experiment referred to by Rincon was published by applicant as Lai et al. (2004) Circulation, Vol. 110, 330-336, and involved the intracoronary administration of an Adenoviral vector comprising a nucleic acid encoding full length mouse AC6 under transcriptional control of the CMV promoter. The instant inventors have since published additional studies, including a clinical trial, using full length AC6 expressed from an adenovirus (Ad5) encoding AC6 under transcriptional control of a CMV promoter which was delivered to the subject by intracoronary administration (Roth et al. (2004) Am. J. Physiol. Heart Circ. Physiol., Vol. 287, H172-H177, pages 1-6, and Hammond et al. (2016) JAMA Cardiol., Vol. 1(2), 163-171, doi:10.1001/ jamacardio.2016.0008., pages 1-19). All of these publications in the prior art utilize a serotype 5 adenovirus, a CMV promoter, and a full length AC6 polypeptide, and all of these publications involve intracoronary vector delivery. Thus, the prior art at the time of filing, while demonstrating that a full length AC6 polypeptide can be delivered to the heart of a subject with heart failure by intracoronary administration a Ad5 vector comprising a CMV promoter operably linked to a the sequence encoding full length AC6, with at least demonstrable effects on LV function, does not demonstrate any vector, any promoter, or any route of administration can be used to express either a full length AC6 or an AC6 chimeric C1, C2 polypeptide in the heart of a patient with therapeutic results. In fact, the prior art is silent as to the in vivo administration of any soluble C1, C2 containing adenylyl cyclase fusion protein, including AC6, for the treatment of any heart condition. The specification, while providing broad teachings for vectors and routes of administration, fails to overcome the high degree of unpredictability present in the prior art for cardiac gene therapy as discussed in detail above. 
Therefore, in view of the state of the art at the time of filing for fusion protein design and function, the art recognized unpredictability for gene therapy for cardiac disease, the limitation of the working examples to a single specific C1-C2 fusion protein with a specific linker not recited in the instant claims, the further limitation of the working examples to experiments using C1-C2 transgenic mice, and the breadth of the claims, it would have required undue experimentation to make the chimeric polypeptides, and/or to practice the methods of treating heart failure encompassed by the claims without undue experimentation.  

				Prior Art

The claims as written are considered free of the prior art of record at this time. All pending claims are drawn to a fusion protein or a nucleic acid encoding a fusion protein where the protein comprises SEQ ID NO:1 operably linked to SEQ ID NO:2. While SEQ ID NO:1 comprises sequence which is 100% identical to a part of mouse adenylyl cyclase 6, SEQ ID NO:2 comprises sequence which, while 100% identical for amino acids 8-225 to mouse adenylyl cyclase 6 comprising the C2 domain of mouse adenylyl cyclase 6, contains an additional 7 amino acids at the N-terminus which are not a part of the mouse adenylyl cyclase 6 sequence. It is noted that these 7 amino acids, IPPAAAM, are part of a larger 12 AA linker taught in working example 1 the specification. The linker disclosed in working example 1 is AAAGGIPPAAAM. This is not the linker disclosed as SEQ ID NO:3, which is RANSMEGAAAGG.  The prior art does not teach the use of IPPAAAM or AAAGGIPPAAAM or RANSMEGAAAGG as a linker for use between two catalytic domains of an adenylyl cyclase or of any other protein. Note as well that in SEQ ID NO:5, which is the complete sequence of the chimeric fusion protein, the linker sequence, SEQ ID NO:3, precedes the IPPAAAM sequence at the beginning of SEQ ID NO:2. The closest prior art is Scholich et al., and Tang et al., which both teach the use of a linker, AAAGGM(PPAAAGGM)2 , between the C1 and C2 region of adenylyl cyclase 5 (ACV)  or chimeric AC1-C1 and AC2-C2 to form a soluble ACV  (Scholich et al. (1997) PNAS, Vol. 942, 915-2920, see page 915, and Tang et al. (1995) Science, Vol. 268 (5218), 1769-1772, see page 1770). Tang et al. also teaches linkers which are AAAGGM, or AAAGGMPPAAAGGM (Tang et al., page 1770, Figure 1A). As such, the sequence of SEQ ID NO:2, while comprising a known catalytic domain of mouse adenylyl cyclase 6, is not taught or suggested by the prior art of record due to the inclusion of the additional 7 amino acids at its N-terminus, which are not specifically taught or suggested as a linker sequence in the prior art.  

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633